        Case: 1:20-cv-00348-MWM Doc #: 1-1 Filed: 04/30/20 Page: 1 of 1 PAGEID #: 20


                                    ATTACHMENT A
                     CARES Act PPP Funded Loans Through April 16, 2020*

                     Approved PPP Loans
Loan Size           through April 16, 2020*   SBA Funded Amount             % of Loans      % of Amount
$150K and Under                   1,229,893   $     58,321,791,761                   74.0%         17.0%
>$150K-$350K                        224,061   $     50,926,354,675                   13.5%         14.9%
>$350K-$1M                          140,197   $     80,628,410,796                     8.4%        23.6%
>$1M-$2M                             41,238   $     57,187,983,464                     2.5%        16.7%
>$2M-$5M                             21,566   $     64,315,474,825                     1.3%        18.8%
>$5M                                  4,412   $     30,897,983,582                     0.3%         9.0%
                                  1,661,367   $    342,277,999,103                  100.0%        100.0%

                       Mandated Lender
Loan Size                Percentage           SBA Funded Amount Mandated Lender Fee
$150K and Under                     5.00%     $     58,321,791,761 $  2,916,089,588
>$150K-$350K                        5.00%     $     50,926,354,675 $  2,546,317,734
>$350K-$1M                          3.00%     $     80,628,410,796 $  2,418,852,324
>$1M-$2M                            3.00%     $     57,187,983,464 $  1,715,639,504
>$2M-$5M                            1.00%     $     64,315,474,825 $    643,154,748
>$5M                                1.00%     $     30,897,983,582 $    308,979,836
                                              $    342,277,999,103 $ 10,549,033,734

Average Lender Percentage                                      3.08%

                       Mandated Agent
Loan Size                Percentage           SBA Funded Amount        Mandated Agent Fee
$150K and Under                     1.00%     $     58,321,791,761     $       583,217,918
>$150K-$350K                        1.00%     $     50,926,354,675     $       509,263,547
>$350K-$1M                          0.50%     $     80,628,410,796     $       403,142,054
>$1M-$2M                            0.50%     $     57,187,983,464     $       285,939,917
>$2M-$5M                            0.25%     $     64,315,474,825     $       160,788,687
>$5M                                0.25%     $     30,897,983,582     $        77,244,959
                                              $    342,277,999,103     $     2,019,597,082

Average Agent Percentage                                       0.59%

* https://home.treasury.gov/system/files/136/SBA PPP Loan Report Deck.pdf


Paycheck Protection Program and Health Care Enhancement Act (“PPPEA”)**
   Supplemental                              Extrapolated Mandated     Maximum Agent Fees
 PPPEA Funding      Average Mandated Agent Agent Fees from             owed to Class based on
  signed into law   Percentage from Original Supplemental PPPEA        Original PPP and
  April 24, 2020    PPP Funding              Funding                   PPPEA Funding

$310,000,000,000                      0.59%           $1,829,000,000          $3,848,597,082

   Supplemental
  PPPEA Funding                               Extrapolated Mandated    Approximate Lender
signed by President Average Mandated Lender   Lender Fees from         Fees based on Original
Trump on April 24, Percentage from Original   Supplemental PPPEA       PPP and PPPEA
       2020         PPP Funding               Funding                  Funding

$310,000,000,000                      3.08%           $9,554,223,368         $20,103,257,102

Average Agent Percentage divided by Average Lender Percentage                         19.14%
                                                                                                           EXHIBIT
                                                                                                       Attachment A
** https://www.congress.gov/bill/116th-congress/house-bill/266/text
